DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s amendments and arguments filed 1/3/2022 with respect to the double patenting rejections and art rejections using Lima have been fully considered and are persuasive. The previous rejections have been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brett Belden on 1/11/2022.

The application has been amended as follows: 
Claim 55 should be amended as follows:
55.          (Currently Amended) A method of treating sleep apnea using neurostimulation, the method comprising the steps of:
electrically coupling a plurality of s of a first electrode to a first hypoglossal nerve of a patient;
a plurality of s of a second electrode to a second hypoglossal nerve of the patient;
implanting an implantable pulse generator (IPG) into a sub-mandibular space of the patient, the IPG being electronically coupled to the first electrode and the second electrode, the IPG including a radio-frequency (RF) interface configured to receive power from an external power source; 
programming the IPG to deliver at least two electric signals to at least one of the plurality of s or [[ and ]]the plurality of s during a therapy session, where one of the at least two electric signals overlaps with another of the at least two electric signals such that current fields generated at the at least one of the plurality of first contacts or the plurality of second contacts combine to form an overlapping current field; and
applying the power to the IPG from the external power source via the RF interface during the therapy session.

Election/Restrictions
Claims 48 and 62 are allowable. The restriction requirement between Species, as set forth in the Office action mailed on 4/30/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement in its entirety is withdrawn.  Claims 55-61 are no longer withdrawn from consideration because the claim(s) have been amended to include the allowable limitations of an allowable claim. 

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 48-67 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric D. Bertram/Primary Examiner, Art Unit 3792